Citation Nr: 0619962	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain prior to April 2005.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain since April 2005.

3.  Entitlement to a rating in excess of 10 percent for 
arthritis, left knee.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to January 
1990.

This claim is on appeal from the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Neither the pre-amended nor the amended version of the 
intervertebral disc syndrome and spine regulations are more 
favorable to this veteran's claim and both will be considered 
as applicable.

2.  Under the pre-amended back regulations, the veteran's 
service-connected back disorder was manifested by subjective 
complaints of pain; objective findings of the veteran's back 
disability included essentially normal range of motion, no 
spasm, no significant sacroiliac or sciatic notch pain, 
positive straight leg raises on the right only, 5/5 muscle 
strength, and intact sensation.  Ankylosis, muscle atrophy, 
fasciculations, or weakness have not been shown.

3.  Under the amended back regulations, the veteran's low 
back disability has been manifested by subjective complaints 
of on-going back pain with sciatica flare-ups twice a week 
extending down the posterior leg, right worse than left, 
causing leg weakness; objective findings include limited 
range of motion, moderate muscle spasm, moderate tenderness, 
mild loss of lordosis, negative straight leg raises, and 
intact sensation.  Intervertebral disc disease has not been 
shown.  

4.  Subjective complaints associated with the veteran's left 
knee disability include pain, weakness, and fatigability; 
objective evidence reflects essentially normal range of 
motion, mild weakness, stiffness, and incoordination, and 
easy fatigability but no instability or laxity.  

5.  There is no evidence of more than slight recurrent 
subluxation or lateral instability of either knee.  Ankylosis 
is not shown.  The level of limitation of motion of the knees 
does not support a higher rating.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met prior to April 2005.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 
5293, 5295 (2003) (as amended by 67 Fed. Reg. 54,345 (Aug. 
22, 2002), DCs 5237, 5242, 5243 (as codified at 68 Fed. Reg. 
51,454 (Aug. 27, 2003)).

2.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met since April 2005.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, DCs 5003-5010, 5289, 5292, 5293, 5295 (2003) (as 
amended by 67 Fed. Reg. 54,345 (Aug. 22, 2002), DCs 5237, 
5242, 5243 (as codified at 68 Fed. Reg. 51,454 (Aug. 27, 
2003)).

3.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5003, 
5010, 5256, 5257, 5258, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("Amended 
Disc Regulations").  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) ("Amended Spinal Regulations").  The 
Board will hereafter designate the regulations in effect 
prior to the respective amendments as the "Pre-Amended Disc 
Regulations" and the "Pre-Amended Spinal Regulations."  

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the amended 
regulations and consider whether a rating higher than the 
pre-amended rating is warranted.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran contends that his back is worse than currently 
evaluated.  The RO initially rated his low back disability 
under the pre-amended DC 5295 (lumbosacral strain) and 
assigned a 10 percent disability rating.  By decision dated 
in May 2005, the RO increased the veteran's low back 
disability to 20 percent under the amended regulations 
effective to April 2005, the date of a VA examination showing 
increased symptomology.

I.  Entitlement to a Rating in Excess of 10 Percent for 
Lumbosacral Strain under the Pre-Amended Regulations Prior to 
April 2005

In considering the appropriate rating for the veteran's low 
back disability prior to April 2005, the Board will consider 
DCs 5003, 5010, 5289, 5292, and 5293, for arthritis, lumbar 
ankylosis, limitation of motion, and intervertebral disc 
syndrome under the pre-amended regulations.

In order for the veteran to receive a rating higher than 10 
percent for his low back disability under the pre-amended 
regulations, the medical evidence must show the following:

*	favorable ankylosis (30 percent under pre-amended 5289);
*	moderate limitation of motion (20 percent under pre-
amended DC 5292);
*	moderate intervertebral disc syndrome with recurring 
attacks (20 percent under pre-amended DC 5293); or
*	lumbosacral strain where there was muscle spasm on 
extreme forward bending and unilateral loss of lateral 
spine motion in a standing position (20 percent under 
pre-amended DC 5295).

The veteran underwent only one VA examination (in August 
2002) under the pre-amended spine and disc regulations.  At 
that time, he had subjective complaints of pain.  The Board 
will also consider the outpatient treatment records during 
the relevant time frame.

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the lumbar spine.  In the August 
2002 VA examination report, range of motion was reported as 
0-86 degrees (anatomically normal is 0-90 degrees), extension 
to 27 degrees (30 degrees is anatomically normal), right tilt 
to 42 degrees, and left tilt to 45 degrees (with 30 degrees 
as anatomically normal).  Rotation was reported as 70 plus 
degrees (anatomically normally to 30 degrees); however, this 
finding seems out of the range of reason (perhaps a 
typographical error) and will not be considered.  
Nonetheless, because the evidence does not show ankylosis of 
the lumbar spine, there is no basis under pre-amended DC 5289 
for an increased rating.

Similarly, there is no basis for a higher rating under pre-
amended DC 5292.  Specifically, the Board finds that the 
reported limitation of motion ranges, 87/90 flexion, 27/30 
extension, and 42-45/30 of right and left tilt in the August 
2002 examination does not rise to the level of "moderate" 
limitation of motion as anticipated by the regulations.  In 
addition lateral flexion and rotation ranges of motion have 
been consistently reported as essentially normal.  

Further, while objective pain on motion was noted in the 
August 2002 examination, it was at the last degree on the 
range of motion reported.  There was no opinion or other 
evidence offered that these ranges approximated even slight 
limitation of motion (which is already contemplated by the 
current rating).  As moderate limitation of motion of the 
lumbar spine is not shown, there is no basis for a higher 
rating under pre-amended DC 5292.

Next, the evidence does not support a 20 percent rating under 
pre-amended DC 5293 for moderate intervertebral disc 
syndrome.  Significantly, the August 2002 VA examination 
report reflected that X-rays were normal, indicating an 
absence of intervertebral disc disease, and an MRI similarly 
showed no evidence of spinal disease.  Therefore, the 
criteria for intervertebral disc syndrome are not for 
application.  In the absence of objective medical findings 
consistent with moderate intervertebral disc syndrome, a 
higher than 10 percent evaluation for the disorder under pre-
amended DC 5293 is not warranted.    

Finally, the evidence of record does not establish that the 
veteran's clinical disability approximates the criteria for a 
20 percent rating under pre-amended DC 5295.  Specifically 
the evidence reveals that the veteran complained of 
tenderness in the back but his gait was normal, he could 
squat, and there was no spasm.  Further, there was no 
evidence of loss of lateral spine motion as evidenced by 
essentially full range of motion.  Thus, a 10 percent rating, 
but no more, is warranted under pre-amended DC 5295.  

A review of multiple outpatient treatment records does not 
support a higher rating under any relevant diagnostic code.  
Because the evidence does not support a higher rating under 
the pre-amended regulations, the veteran's claim for a higher 
rating prior to April 2005 is denied.

II.  Entitlement to a Rating in Excess of 20 Percent for 
Lumbosacral Strain under the Amended Regulations Since April 
2005

In considering the appropriate rating for the veteran's low 
back disability since April 2005 under the amended 
regulations, the Board will consider DCs 5237, 5238, 5242, 
and 5243 for lumbosacral strain, spinal stenosis, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  

In order for the veteran to receive a rating higher than 20 
percent for his low back disability, the medical evidence 
must show any of the following:

*	with forward flexion of the thoracolumbar spine to 30 
degrees or less;
*	with favorable ankylosis of the entire thoracolumbar 
spine;
*	separately rating associated objective neurological 
abnormalities under Note (1);
*	with intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months; or 
*	with intervertebral disc syndrome by combining separate 
evaluations for chronic orthopedic and neurological 
manifestations (all under the amended regulations).

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

The veteran underwent only one VA examination (in April 2005) 
under the amended spine and disc regulations.  At the time of 
the examination, the veteran complained of on-going back pain 
with sciatica flare-ups twice a week extending down the 
posterior leg, right worse than left, and causing leg 
weakness.  The Board will also consider the outpatient 
treatment records during the relevant time frame.

First, the medical evidence does not support a higher rating 
under the amended regulations based on forward flexion of the 
lumbar spine.  Specifically, range of motion was reported as 
flexion to 60 degrees in the April 2005 VA examination.  
Therefore, there is no indication of ankylosis of the lumbar 
spine, or limitation of forward flexion to 30 degrees or less 
to support a higher rating under the amended regulations.  

Next, as provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2005).  

The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2005).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2005).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2004).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

In this case, the veteran has reported frequent sciatic pain 
with flare-ups twice per week.  Deep tendon reflexes were 1+ 
and symmetrical.  The evidence showed no numbness or atrophy 
of the lower extremities.  The examiner related that the 
etiology of the veteran's sciatica was more likely than not 
related to muscular spasm.  Thus, although the veteran has 
reported on-going pain and stiffness in his back, there is no 
evidence of neurological disease.  As such, the weight of the 
evidence establishes that the veteran does not have 
characteristic symptoms of sciatic neuropathy warranting a 
compensable rating.  

Additionally, no other symptoms, such as bowel or bladder 
dysfunction have been reported; thus, there is no other 
potential compensable rating applicable.  For those reasons, 
the Board finds that there is no basis for a rating in excess 
of 20 percent for neurological involvement attributable to 
the veteran's low back disability.

With respect to a higher evaluation based on intervertebral 
disc disease, the Board finds that the medical evidence does 
not support a higher rating.  Significantly, as noted above, 
the evidence does not show that the veteran has degenerative 
disc disease; therefore, the regulations regarding 
intervertebral disc disease are not for application.  

Next, considering separate evaluations for chronic 
orthopedic and neurological manifestations, the Board finds 
that a higher rating is not warranted.  As noted above, 
there are no neurological manifestations; therefore, a 
noncompensable rating would be assigned.  Moreover, the 
veteran's orthopedic evaluation warrants no higher than the 
current 20 percent rating.  Therefore, there is no basis on 
which combining the veteran's orthopedic and neurological 
manifestations would result in a higher rating.  

A review of outpatient treatment records reflects on-going 
complaints of low back pain but offers very little in the way 
of physical assessment.  Therefore, the Board finds that the 
evidence does not support a higher rating under the amended 
regulations after April 2005 and the claim is denied.

III.  Entitlement to a Rating in Excess of 10 Percent for 
Arthritis, Left Knee

In order to warrant a higher rating for arthritis of the left 
knee, the evidence must show the absence of limitation of 
motion, in addition to X-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups, with 
occasional incapacitating exacerbations (20 percent under DC 
5010).  

Moreover, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
are applicable in rating arthritis and other musculoskeletal 
disabilities.  Section 4.40 provides that, as to the 
musculoskeletal system, it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  The 
regulation does not require a separate rating for pain, but 
the impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  

Section 4.45(f) states that "[p]ain on movement, swelling, 
deformity or atrophy of disuse" as well as "[i]nstability 
of station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing" are relevant 
considerations for determination of joint disabilities.  
Incoordination and excess fatigability are also factors for 
consideration under §§  4.45(d) and (e).  Section 4.59 
contemplates "at least the minimum compensable rating" for 
painful motion "with joint or periarticular pathology."

Diagnostic codes involving disability ratings for limitation 
of motion of a part of the musculoskeletal system do not 
subsume §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Limitation of motion in the affected joint 
or joints is a common manifestation of arthritis, and DC 5003 
is to be "read in conjunction with" § 4.59.  Diagnostic 
Code 5003 is "complemented by" § 4.40.  See Hicks v Brown, 
8 Vet. App. 417, 420-21 (1995).  Thus, §§ 4.40, 4.45, and 
4.59 are applicable in evaluating arthritis.  

The functional loss due to pain is to be rated at the same 
level as the functional loss where motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
§ 4.59, painful motion is considered limited motion even 
though a range of motion is possible beyond the point when 
pain sets in.  Hicks, 8 Vet. App. at 421.

The most recent VA examination report dated in April 2005 did 
not indicate that there were incapacitating episodes of 
arthritis.  At that time, the veteran reported pain with 
movement, and flare-ups with prolonged sitting or walking, 
weakness, stiffness, and easy fatigability.  However, he did 
not indicate that he had experienced incapacitating episodes 
related to his left knee.  

In the prior VA examination dated in September 2003, the 
examiner noted that there was no evidence of arthritis, 
despite the veteran's complaints of pain, increased use of 
pain medication, instability, and use of Canadian crutches.  
As there was no diagnosis of arthritis, this evidence does 
not support a higher rating based on arthritis.

Based on the above evidence, the Board finds that the 
functional impairment described in the examination reports 
and outpatient medical evidence based on arthritis is 
indicative of no more than the impairment contemplated by the 
schedular disability rating of 10 percent under DC 5010.  
Therefore, the claim for a higher rating is denied.

The Board has also considered whether the veteran is entitled 
to a higher rating under other potentially relevant 
diagnostic codes.  Specifically, a higher rating may be 
available under the following circumstances:

*	favorable ankylosis of the knee, in full extension or in 
slight flexion between 0 degrees and 10 degrees (30 
percent under DC 5256);
*	moderate recurrent subluxation or lateral instability 
(20 percent under DC 5257);
*	semilunar cartilage dislocation, with frequent episodes 
of locking, pain, and effusion (20 percent under DC 
5258);
*	limitations of flexion when flexion is limited to 30 
degrees (20 percent under DC 5260); or,
*	limitations of extension when extension is limited to 15 
degrees (20 percent under DC 5261).

After a careful review of the medical evidence of record, the 
Board finds that a higher rating for a left knee disability 
is not warranted.  

First, clinical findings do not disclose that the veteran has 
ankylosis.  Ankylosis is defined as stiffening or fixation of 
a joint.  In the most recent VA examination dated in April 
2005, range of motion was reported as 0-135 degrees (with 0 
to 140 degrees as anatomically normal).  In an October 2002 
VA examination, range of motion was reported as 10-110 
degrees of active range of motion and 0-125 degrees of 
passive range of motion.  As there is no fixation or 
stiffening of either knee joint, the evidence does not 
support a higher rating under DC 5256.  

Next, the Board finds that the veteran's symptoms constitute 
no more than a "slight" knee disability.  Turning again to 
the most recent examination, the examiner characterized the 
veteran's left knee as having mild weakness, mild to moderate 
stiffness and slowness of motion, mild incoordination, and 
easy fatigability; however, the knee was described as 
"stable."  

Further, the examiner related that all ligaments were stable, 
and drawer and McMurray signs were negative.  While the 
veteran has complained of pain, and giving away, the evidence 
reflects no more than mild instability or laxity.  To that 
end, the October 2002 VA examination revealed stability of 
the medial and lateral collateral ligaments, despite the 
veteran's on-going complaints of instability, collapse, and 
use of crutches.  At that time, the examiner noted that a 
factitious origin of the veteran's knee complaints must be 
considered in the differential.

Moreover, a review of outpatient treatment records showed no 
more than slight instability or laxity.  While the veteran 
has subjective complaints of on-going knee pain and has 
sought regular outpatient treatment with complaints of pain 
and swelling, there is no indication of "moderate" 
recurrent subluxation or lateral instability, as required by 
DC 5257.  Therefore, the Board finds that the left knee 
disability is appropriately rated at 10 percent for 
"slight" knee impairment.  

Next, a 20 percent rating under DC 5258 requires cartilage 
dislocation with frequent locking, pain, and effusion.  While 
the evidence has shown mild crepitus, X-ray evidence dated in 
April 2005 showed no abnormality of the left knee, to include 
a cartilage dislocation, a threshold component of DC 5258.  
Without evidence of cartilage dislocation, DC 5258 is not for 
application.

Also, while a higher rating could be available under DCs 5260 
and 5261 (limitation of flexion/extension), the April 2005 VA 
examination showed that the left knee flexion/extension 
motion was reported as 0 to 135 degrees (essentially normal), 
which does not warrant a higher evaluation under either DC 
5260 or DC 5261. 

Similarly, the October 2002 VA examination indicated that the 
range of motion of the veteran's left knee was from 10-110 
degrees of active range of motion and 0-125 degrees of 
passive range of motion.  Moreover, medical records do not 
show limitation of motion sufficient to warrant higher 
ratings under DCs 5260 or 5261.  Therefore, the objective 
medical evidence does not support the claim for a higher 
rating.

Further, the April 2005 VA examiner estimated that the 
veteran lost 20 percent of his range of motion during periods 
of flare-up.  However, even this level of limitation would 
not satisfy the criteria for a higher rating based on 
limitation of motion.  As such, there is no basis for a 
higher rating under DCs 5260 or 5261.    

In sum, despite the veteran's on-going complaints of pain, 
stiffness, and instability of the knee, the medical evidence 
does not support a higher rating at this time.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July 2002 and March 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran regarding the knee were not 
given prior to the first AOJ adjudication of the claims, the 
notices were provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
May 2005.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.  He was also supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) in the March 
2004 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in August 2002, October 
2002, and April 2005.  The available medical evidence is 
sufficient for adequate determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for an increased rating.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal by 
correspondence dated in May 2006.  Nonetheless, any questions 
as to the appropriate effective date to be assigned are moot 
as the claims have been denied.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled and no further action is necessary 
under the mandate of the VCAA.


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for lumbosacral strain prior to April 2005 is denied.

The claim for entitlement to a rating in excess of 20 percent 
for lumbosacral strain since April 2005 is denied.

The claim for entitlement to a rating in excess of 10 percent 
for arthritis, left knee, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


